Title: To James Madison from James Leander Cathcart, 15 July 1802 (Abstract)
From: Cathcart, James Leander
To: Madison, James


15 July 1802, Leghorn. No. 9. Cannot find “words expressive of my feelings” about the capture of the brig Franklin by the Tripolitans. “It proves that we cannot evade the depredations of the most insignificant cruisers of the most insignificant Barbary State. What? after the pains that had been taken to defeat the projects of the Bashaw of Tripoli … had been attended with success … & we were upon the eve of concluding a treaty upon terms which would not only have been honorable … but would have establish’d a precedent worthy the imitation of other nations,… to be lull’d into a false security which has in a great measure blasted our most sanguine hopes is distressing beyond parallel.… You may depend Sir that this event small as it may appear will produce an entire change of sentiment in that Bashaw,… & nothing but the capture of one or two [Tripolitan cruisers] will place us in the same point of view that we were in before this misfortune happen’d.”
“No pains or expence ought to be spared” to prevent the crew of the Franklin from being taken to Tripoli, but ransoming the brig and cargo would establish a “pernicious precedent.” Article 9 of the U.S. treaty with Algiers prohibits the sale of captured American vessels in Algerine ports, and with the Swedish and American squadrons at sea “it is more than probable that [the Franklin] may be recaptured before her arrival at Tripoli.… Besides it is attended with this consequence, it will be apparently lessening the risque of navigating those seas by assuring our fellow Citizens that govt. will redeem both them & their property when captured.” On 10 July he and Appleton “endeavor’d to dissuade the Masters of vessels now in port from sailing until some of our Frigates or those of Sweden arrives to take them under convoy, but with out effect, they seem at present as they ever have seem’d, intent upon gain only, without properly appreciating the risque.” Has been “indefatigable” in warning ship captains of the danger and in giving them “timely information in order to prevent them from rushing inconsiderately upon ruin & what is worse, Slavery.” In a postscript, relays an unofficial report that Commodore Morris has arrived at Gibraltar and reiterates his request for a credit for cash.
 

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2). RC 4 pp.; docketed by Wagner as received 5 Oct. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:204–5. Extracts of RC and second enclosure transmitted by Jefferson to Congress on 15 Dec. 1802 and printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:462. Both enclosures docketed by Wagner as received in Cathcart’s 15 July dispatch. Thomas Appleton also sent JM copies of both enclosures (see Appleton to JM, 10 July 1802, and nn.). The first enclosure (2 pp.), an extract in French of a letter from the Swedish consul at Algiers, Norderling, to the Swedish consul at Genoa, 14 June 1802, bears a note from Cathcart to JM attesting that he had received it from Appleton on 7 July 1802 and expressing surprise that “our Consul at Algiers has been silent on an occasion so very interesting to our commerce.” The second enclosure (2 pp.) is a copy of Richard O’Brien’s circular letter of 26 June 1802, below which Cathcart wrote, “By comparing this with Mr. Nordelings letter it would appear that more Cruisers than the two galleys are out but I can hardly beleive it possible that they could evade the diligence of two Squadrons, or that they have enterprize to attempt it in anything but row boats such as the Gallies”; Cathcart also relayed an unofficial report that Captain Sterett in the Enterprize had “recaptured a Swede.”



   
   A full transcription of this document has been added to the digital edition.

